UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6568


JOHNNY R. HUFF,

                  Plaintiff – Appellant,

           v.

DANIEL T. MAHON, Warden of Haynesville Correctional Center;
L. A. CORNER, Operations Officer; L. COLLINS, Hearing
Officer,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:04-cv-00882-REP)


Argued:   January 27, 2009                  Decided:   February 24, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Rebecca Kim Glenberg, AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF VIRGINIA, INC., Richmond, Virginia, for Appellant.
William W. Muse, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.        ON BRIEF: Robert F.
McDonnell, Attorney General of Virginia, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnny Huff appeals the summary judgment entered against

him on his First Amendment claim.                  See 42 U.S.C. § 1983.                    We

affirm.

       Summary     judgment   is   appropriate        “if      the    pleadings,          the

discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.”

Fed.   R.   Civ.    P.   56(c).     The        relevant    inquiry        in    a    summary

judgment analysis is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided    that    one   party   must        prevail    as   a     matter         of   law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

We review the district court’s order granting summary judgment

de novo.     Jennings v. U.N.C., 482 F.3d 686, 694 (4th Cir.) (en

banc), cert. denied, 128 S. Ct. 247 (2007).                          In doing so, we

generally must view all facts and draw all reasonable inferences

in the light most favorable to the nonmoving party.                                 Scott v.

Harris, 127 S. Ct. 1769, 1774 (2007).                     However, “facts must be

viewed in the light most favorable to the nonmoving party only

if there is a ‘genuine’ dispute as to those facts.”                            Id. at 1776

(quoting Fed. R. Civ. P. 56(c)).

       In   January      2004,     while        incarcerated         at        Haynesville

Correctional Center (HCC), Huff wrote a letter to Gene Johnson,

                                           2
the director of the Virginia Department of Corrections (VDOC),

complaining about the prison’s purported practice of requiring

sick inmates to stand outside in cold weather to receive their

medication.         Huff     sent     copies      of      the     letter       to    various

government    officials,       advocacy         groups,     and       media    outlets,      as

well as to HCC Warden Daniel T. Mahon.                            In the letter, Huff

referred     to     the      “cold,    callus,         cruel,          evil,        uncaring,

unmercyful,       inhumane    officials         you    have       left    in     charge      as

wardens.”     J.A. 58.        Based on that specific language, Huff was

charged with the institutional offense of “vulgar or insolent

language directed toward an employee.”                    J.A. 59.        Huff was found

guilty of that offense in February 2004 and was fined $12.00.

       Shortly      thereafter,        an        Institutional            Classification

Authority (ICA) hearing was held.                 Based in part on the insolent

language charge, the ICA increased Huff’s classification from

Good   Conduct     Allowance     (GCA)      Level      II    to    Level      III.      As    a

result, Huff received 10 days of good time for every 30 days

incarcerated instead of the 20 days he would have received at

GCA Level II.        The ICA also recommended that Huff be placed in

segregation       while    awaiting      transfer           to    a     higher       security

institution.       Huff remained in segregation until March 9, 2004,

when he was transferred to Powhatan Correctional Center.                                  Huff

was eventually returned to GCA Level II in August 2005.                               During

the time that he was classified at GCA Level III, Huff earned

                                            3
180 fewer days of good time than he would have earned had he

remained at Level II.

       Huff thereafter filed this action against several prison

officials asserting, inter alia, that they retaliated against

him for exercising his First Amendment rights by holding him in

administrative segregation, charging and convicting him of an

institutional infraction, transferring him to a higher security

prison, and increasing his GCA level.                    Huff seeks compensatory

or     nominal    damages,      punitive        damages,     and      declaratory       and

injunctive relief.

       After     Huff     filed    this     action,      VDOC        Director     Johnson

reviewed the insolent language charge against him.                              Although

Johnson found that “the language contained in Huff’s letter was

insolent and inappropriate,” he concluded that “because [Huff]

did    not     identify   Warden    Mahon       by   name,   .   .    .   it   cannot    be

determined that the language was directed toward Warden Mahon as

required by” the offense code.                  J.A. 60-61.          Huff’s $12.00 was

returned, but it is unclear whether he was credited with the 180

days GCA that he had lost because he apparently was detained

past     his     mandatory    release       date      pending        civil     commitment

proceedings       pursuant   to    Virginia’s        Sexually      Violent      Predators

Act.

       On      cross-motions,      the    district       court        granted     summary

judgment in favor of the prison officials on the First Amendment

                                            4
claim.    The court recognized that the First Amendment protects

both the affirmative right to speak and the right to be free

from retaliation for the exercise of that right, and it noted

that the first element that a plaintiff must establish in a

retaliation case is that his speech is protected by the First

Amendment.      The   court   then       extensively   analyzed   the   law

pertaining to prisoners’ rights under the First Amendment and

concluded:

     An inmate does not have a First Amendment right to
     direct disrespectful comments to a prison official,
     whether verbally or in writing, because the prison’s
     legitimate penological interests in promoting order
     and discipline, and in controlling violence clearly
     necessitate the prohibition of such comments. . . .
     Because the Court finds that the right to direct
     disrespectful comments toward prison officials in
     written correspondence is inconsistent with Huff’s
     status as a prisoner, the Court must conclude that
     Huff did not have a First Amendment right to send
     written letters to prison officials in which he refers
     to them as “cold, callus, cruel, evil, uncaring,
     unmercyful, [and] inhumane.”    The Court thus finds
     that Huff’s speech was not protected and, therefore,
     that he has not demonstrated a violation of his
     constitutional rights.

J.A. 71-72.

     On appeal, Huff does not challenge the validity of the VDOC

“vulgar or insolent language” policy; indeed, he acknowledges

“that a prohibition on vulgar or insolent language directed at

employees generally furthers the prison system’s interests in

discipline, order, security, and civility.”            Brief of Appellant,

at 5.    Moreover, Huff does not contend that the prison officials

                                     5
punished him for his grievance generally, rather than for the

specific critical language.             Instead, Huff contends that the

language he used in the letter does not fall within the scope of

the   policy    and,    accordingly,         is    protected        by     the     First

Amendment.

      Having   reviewed   and    considered        the   record,         briefs,    oral

arguments,     and   applicable       law,    we   are    persuaded         that     the

district     court   reached    the    correct      result     on    Huff’s        First

Amendment claim. *     Accordingly, we affirm the summary judgment on

that claim based substantially on the reasoning set forth in the

district court’s careful and thorough opinion.

                                                                             AFFIRMED




      *
      See generally Shaw v. Murphy, 532 U.S. 223 (2001).      In
Shaw, the Court reiterated that “the constitutional rights that
prisoners   possess  are   more   limited  in   scope than   the
constitutional rights held by individuals in society at large.”
Id. at 229.    Further, the Court indicated that the pertinent
question for a prisoner’s First Amendment case is whether the
prison regulation, as applied to the prisoner, is reasonably
related to legitimate penological interests, and the prisoner
must overcome a presumption that the prison officials acted
within their broad discretion in order to prevail. Id. at 232.


                                        6